Citation Nr: 1715101	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  10-23 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause of death.

2.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318.

3.  Entitlement to non-service connected death pension benefits.

4.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Woodarek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1979.  The Veteran died in May 2007.  The Appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veteran Appeals (Board) from an August 2007 administrative decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO), which denied entitlement to DIC, non-service connected death pension benefits, and accrued benefits.  A March 2010 statement of the case similarly denied entitlement to DIC, non-service connected death pension benefits, accrued benefits and service connection for cause of death.

In December 2013 a Travel Board hearing was scheduled at the RO before a Veteran's Law Judge, and the Appellant did not appear.  In May 2015, the Board remanded the appeal to reschedule the Appellant's Board hearing.  Thereafter, the Appellant was scheduled for Travel Board hearings in October 2014 and January 2015 and did not appear.  Accordingly, the hearing request has been withdrawn.

The claim is now before the Board for appellate consideration.






FINDINGS OF FACT

1.  The Veteran died in May 2007.  The death certificate lists the Veteran's manner of death as an accident and the immediate cause of death as blunt trauma, as a driver of a motorcycle that lost control and was ejected.

2.  At the time of the Veteran's death, he was service-connected for mood disorder rated as 30 percent from February 11, 2000.  

3.  At the time of the Veteran's death, he was in receipt of a combined 60 percent rating for his service-connected conditions.

4.  At the time of the Veteran's death, he did not have any pending claims before VA.


CONCLUSION OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2016).

2.  The criteria for DIC under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.102 (2016).

3.  The criteria for non-service connected death pension benefits have not been met.  38 U.S.C.A. §§ 101(3), 1521, 1541, 1543 (West 2014); 38 C.F.R. § 3.3, 3.23, 3.50, 3.53 (2016). 

4.  The criteria for accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. §§ 3.3, 3.159, 3.1000 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim.  Id.; see also Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice for DIC claims must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  

Here, in a December 2008 letter, the RO provided post-adjudicatory VCAA notice to the Appellant regarding her claim of service connection for cause of death.  While the December 2008 letter did not provide notice in accordance with Hupp v. Nicholson, by failing to include a statement of the conditions for which the veteran was service-connected at the time of his death, the error was non-prejudicial as the Appellant received a Statement of the Case in March 2010 for the service connection for cause of death and DIC claims.  Further, neither the Appellant nor her representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances...we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...").  Therefore, the Board finds that the Board has satisfied its duty to notify the Appellant regarding the claims for service-connection for the Veteran's death and for DIC benefits.  38 U.S.C.A. § 5103 (West 2014).

VA, in accordance with the duty to assist, must also make reasonable efforts to obtain relevant records and evidence needed to substantiate the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the general duty to assist provision, 38 U.S.C.A. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A (a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is necessary to substantiate the claim, and VA is excused from providing such assistance only when no reasonable possibility exists that such assistance would aid in substantiating the claim.  Wood, 520 F.3d at 1348.

Here, the Veteran's certificate of death, private treatment records, VA examinations, VA treatment records, lay statements, and service treatment records and  have been associated with the claims file.  The Appellant has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  Further, VA has not requested a medical examination in connection with the claim for service connection for cause of death because the competent and credible evidence of record indicates the Veteran's cause of death was due to blunt trauma, when the Veteran was driving a motorcycle, lost control and was ejected.  There is no competent, credible evidence of any other nexus, and absent this, remand for a medical opinion is not necessary.  Therefore, VA's duty to assist the Appellant with the claims for service connection for the Veteran's death and DIC benefits has been satisfied.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).

The Board finds that VCAA notice and assistance is not required to address the Appellant's appeal for accrued benefits and death pension benefits because the issues presented involves a claim that cannot be substantiated as a matter of law based on the undisputed facts of this case.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  In this case, the Appellant's appeal for accrued benefits was denied based solely on factual and unambiguous information indicating the Veteran had no pending claims at the time of his death.  Similarly, the Appellant's claim for non-service connected death pension benefits is also denied as a matter of law as undisputed facts indicate the Veteran did not serve during wartime.  

The Appellant has been provided with every opportunity to submit evidence and argument in support of her claims, and to respond to the VCAA notice.  The purpose behind the notice and assistance requirements has been satisfied because the Appellant has been afforded a meaningful opportunity to participate effectively in the processing of her appealed claims.  Accordingly, the Board finds that the duties to notify and assist the Appellant in substantiating her claims has been satisfied and will proceed to a decision on the merits.  See 38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).




II.  Service Connection for the Death of the Veteran

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection. See 38 U.S.C.A. § 1110  (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). Service connection may be granted for disease or injury incurred in or aggravated by active service.  38 C.F.R. § 3.303(d) (2016).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a) (2016).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2016).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c) (2016).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2016).

In rendering a decision on appeal the Board must analyze the credibility and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  38 U.S.C.A. § 1154(a) (West 2014); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In general, competent lay evidence is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by an individual who has personal knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Competent lay testimony can be rejected only if found to be mistaken or otherwise deemed not credible.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).
The Veteran's certificate of death shows that he died in May 2007.  His certificate of death lists the immediate cause of death as blunt trauma caused when the Veteran was the driver of a motorcycle that lost control and was ejected.  The medical examiner who completed the certificate of death also indicated the manner of death as accidental.  The record does not otherwise contain medical opinion evidence which addresses the cause of the Veteran's death.

The Appellant contends that the Veteran "killed himself" by driving his motorcycle "up a median where he flew off the bike."  See 11/10/2008 statement in support of claim.  She also indicated that post-traumatic stress disorder (PTSD) caused his death.  See 07/08/2008 statement in support of claim.  At the time of his death, the Veteran was service connected for mood disorder.  Therefore, to establish service connection for the Veteran's cause of death, the appellant would need to offer competent and credible evidence showing that his mood disorder contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. §§ 3.303(d), 3.312(c) (2016).

Regarding the Appellant's aforementioned statements, the Board finds that the Appellant is not competent to report the Veteran's cause of death, which she characterizes as suicide, because she not only lacks the requisite medical training and expertise to make such a determination but she also did not have personal knowledge of the event.  Layano, 6 Vet. App. 465; Jandreau, 492 F.3d 1372.  The Board notes that the Veteran's certificate of death shows his death was accidental, and does not characterize it as a suicide.  The Board also finds that the Appellant is not competent to report a medical nexus of the Veteran's cause of death and his service-connected psychiatric condition, which she characterizes as PSTD.  Id.

Private treatment records indicate that the Veteran was treated for suicide attempts in June 2004 and October 2004.  See 11/30/2009 and 12/11/2009 private treatment records.  VA treatment records show that the Veteran was placed on suicide observation at the Tampa VA Medical Center (VAMC) after his June 2004 attempt and that in November 2005, he was admitted to the Tampa VAMC for another suicide attempt.  See 03/11/2010 VA treatment records at 31.  VA treatment records after 2005 do not report suicide attempts or suicidal ideations.

The Appellant submitted a statement from S.K. which indicated he had treated the Veteran on a regular basis for his suicide attempts, which he opined, in turn, were brought on by his PTSD from service.  Although the medical evidence of record shows the Veteran had attempted suicide in 2004 and 2005, and that his suicide attempts were due to PTSD, the Veteran's cause of death in May 2007 was not by suicide but was listed as accidental, by blunt trauma, in his certificate of death.  Therefore, because the evidence of record does not contain a medical opinion or offer competent, credible and probative evidence identifying a relationship between the Veteran's death and his service-connected mood disorder, the Board finds that service connection for the cause of the Veteran's death is not warranted.  38 C.F.R. § 3.102 (2016).  As the preponderance of evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 C.F.R. § 3.102 (2016); Alemany, 9 Vet. App. 518.

III.  DIC Benefits Under 38 U.S.C.A. § 1318 Claim

A surviving spouse may establish entitlement to DIC where it is shown that a Veteran's death was not the result of willful misconduct, and at the time of death, the Veteran was receiving, or entitled to receive, compensation for a service-connected disability and meets the following criteria: (1) that the Veteran was continuously rated totally disabled for the 10 years immediately preceding death; (2) that the Veteran was rated totally disabled upon separation from service, was continuously so rated, and died at least five years after separation from service; or, (3) that the Veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b) (West 2014); 38 C.F.R. § 3.22(a) (2016).

The evidence of record indicates that upon the Veteran's death in May 2007, service connection was in effect for mood disorder, psoriasis, left ankle fracture, and left knee injury with meniscectomy and degenerative changes.  He was assigned a combined disability rating of 60 percent.  The record also indicates the Veteran was not a prisoner of war.  Therefore, the Board finds that the criteria set forth in 38 U.S.C.A. § 1318(b) have not been met and the Appellant's claim for DIC benefits must be denied.  

IV.  Non-Service-Connected Death Pension Benefits Claim

VA law provides that non-service-connected death pension benefits shall be paid to the surviving spouse of a veteran of a period of war who meets established service requirements.  38 U.S.C.A. § 1541 (West 2014).  To establish basic eligibility for VA non-service-connected death pension benefits, in part, the claimant must be the spouse of a veteran who had active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24), 1521(j) (West 2014); 38 C.F.R. §§ 3.1, 3.6 (2016).

Here, the Appellant is the surviving spouse of the Veteran, who had served in active duty with the Army from October 1975 to October 1979.  However, the Veteran did not serve during a period of war, and therefore, the Board finds that the Appellant is not entitled to non-service connected death pension benefits.  38 U.S.C.A. §§ 1541 (West 2014).

V.  Accrued Benefits Claim

Accrued benefits are defined as periodic monetary benefits authorized under law administered by VA, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at the date of death, and due and unpaid.  38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. § 3.1000(a) (2016); Ralston v. West, 13 Vet. App. 108, 113 (1999).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4) (2016); Hayes v. Brown, 4 Vet. App. 353   (1993).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) held that for a surviving spouse to be entitled to accrued benefits, a Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  The Federal Circuit Court explained that a consequence of the derivative nature of the surviving spouse's entitlement to a Veteran's accrued benefits claim is that, without the Veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application.  Id., at 1300. 

An application for accrued benefits must be filed within one year after the date of death.  38 C.F.R. § 3.1000(c) (2016).  Here, the claim was timely filed, as the Appellant filed her application for accrued benefits in June 2007, within one year of the Veteran's death in May 2007.

The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c) (2016).  The term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  38 C.F.R. § 3.160(d) (2016); see also 38 C.F.R. §§ 20.1103, 20.1104 (2016). 

After a review of the evidence of record prior to the Veteran's death, the Board finds that at the time of his death, the Veteran did not have any pending claims.  The Veteran did not appeal July 1980, September 1990, December 1992, and January 2002 rating decisions which became final.  38 C.F.R. § 3.160(d) (2016).  The evidence further shows that the January 2002 rating decision was the last final adjudication of record, with no subsequent claim filed by the Veteran prior to his death.  Therefore, because there was no pending claim at the time of the Veteran's death, the Board finds that the Appellant is not entitled to accrued benefits. 


ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.

Entitlement to non-service connected death pension benefits is denied.

Entitlement to accrued benefits is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


